Citation Nr: 0604238	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  02-04 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel

INTRODUCTION

The veteran had active service from September 1943 to 
December 1945, and was awarded the Combat Infantryman Badge 
and the Purple Heart Medal.  He died in December 1999.  The 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied the benefits sought on appeal.

In July 2003, the Board remanded the case to afford the 
appellant a personal hearing before a Veterans Law Judge 
sitting at the RO.  Such a hearing was scheduled for July 
2004.  However, on the day of the hearing, the appellant 
withdrew her request.  

In October 2004, the Board remanded the case for further 
development.

According to statements dated in June 2003 and December 2004, 
the appellant asserted that the veteran's service-connected 
gunshot wound to the right shoulder and trench feet were more 
severe than contemplated by the assigned evaluations.  She 
asserted that when the veteran was alive, the RO should have 
assigned higher ratings for such disabilities.  Thus, this 
matter is referred to the RO for any action deemed 
appropriate.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.

2.  The Certificate of Death reflects that the veteran died 
in December 1999 and lists the immediate cause of death as 
cardiopulmonary arrest; due to, or as a consequence of 
gastrointestinal bleed; due to, or as a consequence of 
esophageal varices.  Cirrhosis was a significant condition 
that contributed to his death but not related to the 
immediate cause of death.

3.  At the time of the veteran's death, service connection 
was in effect for:  trench feet with dermatophytosis ( 10 
percent); residuals of frostbite with dermatophytosis and 
osteoarthritis of the right lower extremity (30 percent); 
residuals of frostbite with dermatophytosis and 
osteoarthritis of the left lower extremity (30 percent); 
gunshot wound, muscle group II, right, with fracture of 
second rib (30 percent); traumatic arthritis of right 
shoulder (20 percent); peripheral neuropathy of right lower 
extremity (10 percent); peripheral neuropathy of left lower 
extremity (10 percent).  The veteran was also granted 
entitlement to a total disability rating based on individual 
unemployability (TDIU), as well as granted basic eligibility 
for Dependents' Educational Assistance.  

4.  Gastrointestinal bleeding, esophageal varices, and/or 
cirrhosis of the liver were not demonstrated in service or 
for many years thereafter.  There is no competent medical 
evidence of record suggesting a relationship between the 
cause of the veteran's death and his active military service.

5.  There is no evidence showing that the veteran's service 
connected disabilities either caused or contributed 
substantially or materially to cause his death.

6.  The veteran's grant of entitlement to a TDIU was 
effective from January 12, 1998.  The veteran had no service-
connected disabilities evaluated as 100 percent disabling for 
the 10 years prior to his death, was not continuously rated 
as totally disabled for 5 years after his retirement from 
service, and was not a prisoner of war at any time during his 
military service.

7.  The appellant has not specifically alleged clear and 
unmistakable error (CUE) in any final rating decision.


CONCLUSIONS OF LAW

1.  A disability incurred or aggravated in service, a 
disability that may be presumed to have been incurred in 
service, or a disability that is otherwise related to 
service, did not cause or contribute substantially or 
materially to the cause of the veteran's death.  38 U.S.C.A. 
§§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2005).

2.  The criteria for DIC under the provisions of 38 U.S.C.A. 
§ 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 
C.F.R. § 3.22 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the VCAA notice requirements 
have been satisfied by virtue of letters sent to the 
appellant in February 2001, May 2003, and November 2004.  
These letters collectively informed the appellant of the 
provisions of the VCAA.  More specifically, the May 2003 
letter notified the appellant that VA would make reasonable 
efforts to help her obtain necessary evidence with regard to 
her appeal, but that she had to provide enough information so 
that VA could request the relevant records.  The May 2003 
letter discussed the RO's attempts already made to obtain 
relevant evidence with regard to this appeal.  Finally, the 
Board notes that the letters notified the appellant of her 
opportunity to submit additional evidence to support her 
appeal, as she was told to provide any additional evidence or 
information she had pertinent to her claim.  She has not 
alleged that she has any evidence in her possession that is 
needed for a full and fair adjudication of this claim.  

In addition, the RO issued a detailed statement of the case 
(SOC) in March 2002, as well as a supplemental statement of 
the case (SSOC) in November 2005, in which the appellant and 
her representative were advised of all the pertinent laws and 
regulations regarding her death benefits claim.  Thus, the 
Board believes that appropriate notice has been given in this 
case.  Additionally, the Board notes that a substantial body 
of evidence was developed with respect to the appellant's 
claim, and that the SOC and SSOC issued by the RO clarified 
why this particular claim was being denied, and of the 
evidence that was lacking.  The appellant responded to the 
RO's communications with additional evidence and argument, 
thus curing (or rendering harmless) any previous omissions.  
Further, the claims folder reflects that the November 2005 
SSOC contains the pertinent language from the new duty-to-
assist regulation codified at 38 C.F.R. § 3.159 (2005).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  Thus, 
to the extent that the letters notifying her of the VCAA may 
not have technically informed her of each element of the 
VCAA, the appellant was nonetheless properly notified of all 
the provisions of the VCAA by the November 2005 SSOC.  For 
these reasons, the Board concludes that the notifications 
received by the veteran adequately complied with the VCAA and 
subsequent interpretive authority, and that she has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, VCAA 
notice was not provided to the appellant prior to the initial 
unfavorable AOJ decision that is the basis of this appeal.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although notice was provided to the 
appellant after the first adjudication of the claim, she has 
not been prejudiced thereby.  The content of such notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  It appears that all 
obtainable evidence identified by the appellant relative to 
her claim has been obtained and associated with the claims 
folder, and that neither she or her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claim 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

Pursuant to the October 2004 remand, the Board requested that 
the RO, after securing the necessary releases, obtain the 
veteran's terminal hospitalization records from the Good 
Samaritan Hospital, as well as treatment records from a 
number of medical providers listed/identified in a June 2003 
statement.  In a November 2004 letter, the RO provided the 
appellant with the necessary release forms (VA Form 21-4142), 
however she failed to complete and return the forms to the 
RO.  Instead, the appellant responded to the request, in a 
December 2004 statement, essentially indicating that all 
pertinent evidence was already sent and is associated with 
the claims folder.  Given that the appellant declined to 
submit completed releases and suggested that all pertinent 
evidence is associated with the claims folder, the Board 
finds that additional attempts to secure the identified 
evidence would be futile.  

The claims folder contains service medical records, VA 
treatment records from medical center in Orlando, the 
veteran's death certificate and funeral documents, a 
newspaper article, the appellant's contentions, other lay 
statements, and private medical evidence from Dr. Szabo, Dr. 
Wilson, Dr. Kimmel, Dr. Ganio, Dr. Frank, and Dr. Weiss.  
During the veteran's lifetime, the RO afforded him VA 
examinations in July 1946, March 1951, July 1958, and 
February 1999.  As noted above, the appellant was afforded 
the opportunity for a personal hearing, however she withdrew 
her request.  Further, she has not indicated that she has any 
additional evidence to submit.  As discussed above, in a 
December 2004 statement, the appellant essentially indicated 
that all pertinent information and evidence is of record.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Pelegrini II, supra; Quartuccio v.Principi, 16 Vet. 
App. 183 (2002).  


Analysis

When a veteran dies from a service connected disability, the 
Secretary shall pay dependency and indemnity compensation for 
such veteran's surviving spouse, children or parents.  
38 U.S.C.A. § 1310.  The death of a veteran will be 
considered as having been due to a service connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  A service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(a)(b) (2005).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 2002).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Generally, minor 
service connected disabilities, particularly those of a 
static nature or not materially affecting a vital organ, 
would not be held to have contributed to death primarily due 
to unrelated disability.  In the same category, there would 
be included service connected diseases or injuries of any 
evaluation (even 100 percent evaluations) but of a quiescent 
or static nature involving muscular or skeletal functions and 
not materially affecting other vital  body functions.  38 
C.F.R. § 3.312(c)(1)(2) (2005).

Service-connected diseases involving active processes 
affecting vital organs should receive careful consideration 
as a contributing cause of death from the viewpoint of 
whether there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
the disease primarily causing death.  38 C.F.R. § 3.312(c)(3) 
(2005).

The certificate of death reflects that the veteran died at 
the Good Samaritan Hospital in December 1999 at the age of 74 
and lists the immediate cause of death as cardiopulmonary 
arrest; due to, or a consequence of gastrointestinal 
bleeding; due to, or a consequence of esophageal varices.  
Cirrhosis was a significant condition that contributed to his 
death but not related to the immediate cause of death.  An 
autopsy was not performed.

The appellant does not contend nor does the evidence of 
record reflect that the disabilities which caused the 
veteran's death were incurred during his active military 
service.  There is no evidence of any complaints, treatment, 
or diagnoses of gastrointestinal bleeding, esophageal 
varices, or cirrhosis of the liver in service, or for many 
years thereafter.  Significantly, the only evidence of record 
showing such diagnoses is the veteran's 1999 death 
certificate, which is dated more than five decades following 
service.  There is also no objective evidence relating the 
cause of the veteran's death to service.

As noted above, the veteran was service-connected for a 
number of disabilities.  However, the veteran's esophageal 
varices, gastrointestinal bleeding, and cirrhosis which led 
to his death cannot be attributed to a service connected 
disability.  Without objective evidence reflecting that the 
veteran's service-connected disabilities contributed 
substantially or materially to his death, the appellant's 
service connection claim must be denied.  

The Board recognizes that during service, the veteran 
received a bullet to the right chest, which perforated his 
right lung, and that he ultimately died from cardiopulmonary 
arrest.  Nevertheless, there is no indication that the 
service-connected gunshot wound had any cardiopulmonary 
implications.  Separation examination report dated in 
December 1945 showed a normal cardiovascular system and the 
veteran's lungs were considered normal; chest x-rays were 
also normal.  

While the appellant believes that service connection for the 
cause of the veteran's death is warranted, the Board notes 
that her opinion as to medical matters, no matter how 
sincere, is without probative value because she, as a 
layperson, is not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The Board declines to obtain a medical nexus opinion with 
respect to the appellant's service connection claim for the 
cause of the veteran's death.  As discussed above, there are 
no findings of gastrointestinal bleeding, esophageal varices, 
or cirrhosis in service or for many years after service.  
Since the disabilities which led to the veteran's death were 
exhibited many years following service, there is no true 
indication that the pertinent disabilities are associated 
with service.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  In view of the negative findings during service and 
at separation, and the first suggestion of pertinent 
disabilities many years after active service, relating the 
cause of the veteran's cause of death to service would 
certainly be speculative.  Service connection may not be 
based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2005).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 USCA 5103A(a)(2).

In sum, esophageal varices, gastrointestinal bleeding, and 
cirrhosis were not present in service or for many years 
thereafter, and there is no objective evidence relating such 
disabilities to service.  There is also no objective medical 
evidence showing that the veteran's service-connected 
disabilities had any significant adverse effect on the events 
leading to the veteran's death or otherwise contributed 
substantially or 


materially to his demise.  The Board sympathizes with the 
appellant, however, the preponderance of the evidence is 
against her service connection claim.  Thus, the reasonable 
doubt doctrine is not for application and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002).


DIC Claim

According to 38 U.S.C.A. § 1318(a) (West 2002), benefits are 
payable to the surviving spouse of a "deceased veteran" in 
the same manner as if the death were service connected.  A 
"deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of his or her own willful 
misconduct and who either was in receipt of or entitled to 
receive compensation at the time of death for service- 
connected disabilities rated totally disabling.  38 U.S.C.A. 
§ 1318(b) (West 2002); 38 C.F.R. § 3.22 (2005).

38 U.S.C. § 1318(b) authorizes payment of DIC only in cases 
where the veteran had, during his lifetime, established a 
right to receive total service-connected disability for the 
required statutory period or would have established such a 
right if not for CUE.  See 38 C.F.R. § 3.22.

Even though a veteran died of non-service-connected causes, 
VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected if: 1) the veteran's death was not the 
result of his own willful misconduct, and 2) at the time of 
death, the veteran was receiving, or was entitled to receive, 
compensation for service-connected disability that was: i) 
rated by VA as totally disabling for a continuous period of 
at least 10 years immediately preceding death; ii) rated by 
VA as totally disabling continuously since the veteran's 
release from active duty and for at least 5 years immediately 
preceding death; or 


(iii) rated by VA as totally disabling for a continuous 
period of not less than 1 year immediately preceding death, 
if the veteran was a former prisoner of war who died after 
September 30, 1999.  38 C.F.R. § 3.22(a).

For purposes of this section, "entitled to receive" means 
that at the time of death, the veteran had service-connected 
disability rated totally disabling by VA but was not 
receiving compensation because: 1) VA was paying the 
compensation to the veteran's dependents; 2) VA was 
withholding the compensation under authority of 38 U.S.C. § 
5314 to offset an indebtedness of the veteran; 3) the veteran 
had applied for compensation but had not received total 
disability compensation due solely to clear and unmistakable 
error in a VA decision concerning the issue of service 
connection, disability evaluation, or effective date; 4) the 
veteran had not waived retired or retirement pay in order to 
receive compensation; 5) VA was withholding payments under 
the provisions of 10 U.S.C. § 1174(h)(2); 6) VA was 
withholding payments because the veteran's whereabouts was 
unknown, but the veteran was otherwise entitled to continued 
payments based on a total service-connected disability 
rating; or 7) VA was withholding payments under 38 U.S.C. § 
5308 but determines that benefits were payable under 38 
U.S.C. § 5309. 38 C.F.R. § 3.22(b).

Consequently, claims for DIC benefits under 38 U.S.C.A. § 
1318 must be adjudicated with specific regard given to 
decisions made during the veteran's lifetime and without 
consideration of hypothetical entitlement for benefits raised 
for the first time after a veteran's death.

As discussed above, during the veteran's lifetime, service 
connection was in effect for trench feet with dermatophytosis 
(10 percent); residuals of frostbite with dermatophytosis and 
osteoarthritis of the right lower extremity (30 percent); 
residuals of frostbite with dermatophytosis and 
osteoarthritis of the left lower extremity (30 percent); 
gunshot wound, muscle group II, right, with fracture of 
second rib (30 percent); traumatic arthritis of right 
shoulder (20 percent); peripheral 


neuropathy of right lower extremity (10 percent); peripheral 
neuropathy of left lower extremity (10 percent).  The veteran 
was also granted entitled to a TDIU, as well as basic 
eligibility to Dependents' Educational Assistance.  The 
veteran's combined evaluation was 80 percent, effective from 
January 12, 1998.

The veteran died in December 1999 from cardiopulmonary 
arrest; due to, or as a consequence of gastrointestinal 
bleeding; due to, or as a consequence of esophageal varices.  
Cirrhosis was a significant condition that contributed to his 
death but not related to the immediate cause of death.  In 
this decision, the Board has denied service connection for 
the cause of the veteran's death.    

At the time of the veteran's death in December 1999, 
entitlement to TDIU had been in effect for less than two 
years.  Consequently, the veteran had no service-connected 
disabilities evaluated as 100 percent disabling for the 10 
years prior to his death nor was he continuously rated as 
totally disabled for 5 years after his retirement from 
service.  The record also does not reflect that the veteran 
was a prisoner of war at any time during his military 
service.  Thus, entitlement to DIC benefits is not 
appropriate on these bases.

Further, the record does not indicate that the appellant has 
specifically alleged that there was CUE in any final rating 
decision.  As the appellant has not raised this issue, the 
Board concludes that no further action or consideration is 
warranted as to this particular portion of the § 1318 
analysis.  

In sum, since the veteran had no service-connected 
disabilities evaluated as 100 percent disabling for the 10 
years prior to his death, was not continuously rated as 
totally disabled for 5 years after his retirement from 
service, and was not a prisoner of war at any time during his 
military service, the appellant's claim for DIC benefits, 
under the provisions of 38 U.S.C.A. § 1318, must be denied.  
The preponderance of the evidence is against the grant of 
such a claim.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318 is denied.




____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


